Citation Nr: 1727775	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1979, from May 1980 to May 1983, and from December 2003 to March 2005.  During his third period of active duty, the Veteran was awarded, in pertinent part, the Purple Heart and served in Southwest Asia during the Persian Gulf War.

The Veteran's bilateral knee disorder claim comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and New Orleans, Louisiana, respectively, which denied the benefit sought on appeal.  The Veteran filed Notices of Disagreement in December 2007 and February 2010.  The RO issued a Statement of the Case in September 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.
	
The RO in Waco, Texas, currently has jurisdiction over the appeals.

In January 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

This matter was previously before the Board in March 2016 and August 2016, at which times it was remanded for further development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for a bilateral knee disability.  

As noted in the March 2016 Board remand, the Veteran's first and second periods of active duty do not contain any complaints of or treatment for his bilateral knee disorder.  Prior to entering into his third period of active duty in December 2003, the Veteran was placed on a limited physical profile for his bilateral knee chondromalacia.  The third period of active duty does not include an entry examination, but it does include a pre-deployment health assessment in which no notation regarding the knees was made.  During his third period of active duty, the Veteran was placed on limited physical profiles due to his knees in February 2005 and March 2005 - specifically, the chondromalacia of his knees.  The Veteran also reported swollen, stiff, or painful joints during his deployment in January 2005 and February 2005 post-deployment assessments.  The Veteran was awarded the Purple Heart during his third period of active duty; thus, his combat exposure during this period is presumed.  See 38 U.S.C.A. § 1154(b).  The Veteran's active military service ended in March 2005.  

In August 2016, the Veteran submitted the findings of an August 2016 private x-ray report reflecting findings of mild degenerative changes with osteophytes in both knees.  In addition, this report notes that imaging showed mild joint narrowing.  Prior to this report, the evidence of record, while reflecting abnormalities, did not have diagnostic evidence of bilateral knee disabilities.  Given that the record now shows objective findings that may be consistent with current degenerative joint disease and/or chondromalacia, and given that the responses of the May 2016 VA examiner rely in part on the absence of a current diagnosis, the Board will remand this case in order to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a qualified examiner to obtain an opinion on the following questions.  If deemed appropriate, a new examination should be scheduled.  

If a new examination is scheduled, the VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner is requested to specifically address the following:

(a) Did the Veteran clearly and unmistakably (i.e., undebatably) enter his third period of active duty from December 2003 to March 2005 with a pre-existing bilateral knee disorder? The examiner should consider the July 2002 limited physical profile for the bilateral knee chondromalacia.

(i) If yes, was the pre-existing bilateral knee disorder clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his third period of active duty from December 2003 to March 2005?  The examiner should consider the Veteran's presumed combat exposure, the January 2005 and February 2005 post-deployment health assessment noting swollen, stiff, or painful joints, and the February 2005 and March 2005 limited physical profiles for the chondromalacia of his knees.

(ii) If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his third period of active military service from December 2003 to March 2005?  The examiner should consider the Veteran's presumed combat exposure, the January 2005 and February 2005 post-deployment health assessment noting swollen, stiff, or painful joints, and the February 2005 and March 2005 limited physical profiles for the chondromalacia of his knees.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming an opinion, the VA examiner must ask the Veteran about his symptoms during and following his active military service.  The examiner must also comment upon and consider these lay statements in forming a medical opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




